DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.


Response to Amendment
            The amendment filed 08/03/2020 has been entered.  Claims 1-16 remain pending in the application.  
The previous objections to the drawings are withdrawn in light of Applicant's amendment to Claims 1 and 11.

The previous 35 USC 112 rejections of Claims 1-15 are withdrawn in light of Applicant’s amendment to Claims 1 and 11.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Koehler on 02/10/21.

The application has been amended as follows: 

In the Claims:
In Claim 1, line 14, “wherein:” has been deleted.
In Claim 1, line 16, “edges thereof;” has been deleted and --edges of the end elements; wherein:-- substituted therefore.

In Claim 3, line 3, “tyre cheeks” has been deleted and --sides-- substituted therefore.

In Claim 3, line 4, “wherein the inner” has been deleted and --wherein when the inner-- substituted therefore.
In Claim 3, line 5, “another while the tyre cheeks” has been deleted and --another, the sides-- substituted therefore.
In Claim 3, line 6, “tyre cheeks” has been deleted and --sides-- substituted therefore.

Claim 4, line 3, “is a valve that opens” has been deleted and --which opens-- substituted therefore.

In Claim 9, line 1, “comprises a” has been deleted and --comprises-- substituted therefore.
In Claim 9, line 2, “an eccentric mechanism or a crankshaft mechanism” has been deleted and --an eccentric or a crankshaft-- substituted therefore.
In Claim 9, line 3, “means of” has been deleted.

Claim 11, line 3, “body and two end elements,” has been deleted and --body, a first end element and a second end element,-- substituted therefore.
Claim 11, line 6, “through a valve and” has been deleted.
Claim 11, line 8, “and when the valve closes,” has been deleted.

In Claim 11, line 10, “expelled,” has been deleted and --expelled from the deliver space,-- substituted therefore.
Claim 11, line 11, “wherein:” has been deleted and --wherein the flexible body has inner edges which contact the first end element and the second end element at circumferential edges of the end elements,-- substituted therefore.

In Claim 12, line 4, “the valve” has been deleted and --a valve-- substituted therefore.

Claim 13, line 7, “which,” has been deleted and --and-- substituted therefore.
Claim 13, line 8, “reduced,” has been deleted and --reduced, the medium-- substituted therefore.
In Claim 13, line 9, “which is used as a vacuum pump and” has been deleted and --the method is used in a vacuum pump-- substituted therefore.

Claim 15, line 1, “pump is used as” has been deleted and --method is used in-- substituted therefore.

Claim 16, line 1, “tyre cheeks” has been deleted and --sides-- substituted therefore.



Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1, the prior art does not disclose or make obvious a pump comprising: a suction space at least partly bounded by a flexible body and two end elements, a first end element configured so as to move in a reciprocating manner and a second end element configured to be non reciprocating, the first end element and the second end element each contacting the flexible body so as to compress the flexible body therebetween when the first end element and the second end element approach one another, the flexible body has inner edges which contact the first end element and the second end element at circumferential edges of the end elements; wherein: when the first end element and the second end element approach one another and the volume of the suction space is minimal, the flexible body inner edges approach each other and the flexible body is flexed to a folded-up state; and when the first end element and the second end element are a maximum distance apart, the inner edges are at a distance from each other and the flexible body is in an unfolded state; but more specifically,


With respect to Claims 2-10 and 16, their pendency on Claim 1, make them allowable.

With respect to Claim 11, the prior art of record, does not disclose or make obvious, a method of pumping wherein, inside a pump, by reciprocating a flexible body which is subjected to flexural strain thereby, the pump having a suction space at least partly bounded by the flexible body, a first end element and a second end element, the method comprises: wherein the flexible body has inner edges which contact the first end element and the second end element at circumferential edges of the end elements, and a delivery space surrounds the suction space whereby the flexible body, which during reciprocating is subjected to flexural strain, is completely located inside the delivery space; when the end elements approach one another and the volume of the suction space is minimal, the flexible body is flexed to a folded-up state; between the end elements and when the end elements are a maximum distance apart, the flexible body is in an unfolded state; but more specifically, 


	With respect to Claims 11-15, their pendency on Claim 11, make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Page 9, lines 13-24, filed 08/03/2020, with respect to Seki have been fully considered and are persuasive.  The previous rejections of Claims 1-15 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gammon US 4,488,473 teach a ram using tire casings.
Miller et al. US 4,565,497 teach an actuator having end elements and a folded up flexible body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/tps/
Art Unit 3746
02/11/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746